TH`SE AWJ'@R€NE\Y GENERAL
®I-F' TE:XAS

 

. icb“ ii 151va m, 'TIEXAB
umw
H¢m. 12. m furnan epini.cm ke. 6-21.55
criminal maurice 2ttm¢y mrs manion 1011296811 again gov
Cmron, m ms not reading m a atty et 0,»

mermmmmtttm
paymentotpdltaxbmuc£m»
m to obtain continues et u-

qg£ooinorwtob¢¢nt$.tmto
hear Si.m va .

tie mm \rmtytotyourlittcrmvmoh sub-
mt the following quo m fur the eyman- o£ this 00 w

“.a. waynz'm who att-minimums of£l.
years during the year 1939 md him the first day
orr ,191¢0,'¢6£»1)11:119191»0¢1¢¢%1@¢1¢1%§0\¢
first obtained trw m w mem wl

county at s roman 4 miriam at mann
from the mt or a you m

'B¢ anna animth Md ahm-
martha ct dm}.%,mdmtmw
wear guam va{¢m mandamus
without m a cnrw!.cat¢ at mm

boothsmtataptntm

whmyml¢twthatmwinadamu¢
atmo;>inion:Cb-h»lk mmmo§lthatmmmahlewtol~
butb£masont:s HOMMM¢ bhthl¢£`£¢¢tth¢tmi¢ll
2969 wu ups m%r&lwaatim by the mann of mich

md request an a wm as to silva county mm
ex the cwa trauma wtdy. ton tashim- state that mm
croth does net centaur minus marina a city with a pam-

lemon of $,006 ar ann
mach 206$, a¢vs.ua cwa seaman 1925 v
waim me

trw 212-st called annot er 29th mtmm¢£“ wm
by the menard allied session the 3961: Mdm£u 1%3, roads
an 1'011¢108¢
“£vsr¥ parent who w111 machJ tha age of wmty~»
one years after the first md bowl
theday a£afolmin 11th mat\i mha arm

wishes to vote, md panama aliens 2 atm
incatiom of a voter man twa maneuver and

of reno chill bn tamm 20 mo at dunn cleatim,.
and it mall not be amc far such parson to haw
gates a poll m w to haw a ed a minute ar
cmimim 1a wm w entitle such person ca rata at
such elmi.m. lt the right at such person to wm
is challen¢¢d an the crowd of nm~»ag¢.. if web

rim. et e. sierrism, page 2 -

pesaseaeellsakasffieentthethsoravs, has
ettainsdcheasaef twenty-ona ausantha_eayad-',
such elastisn, mach screen eha be amith te
vaca st such election span miss men affidavit
site the juries of election. we law mall net apa
ply se eitias having a population sr five thousand
er mere asserting to ties .e'evading heard mm*

m steve quoted statute class applies to md attacks

all persons except these xaaidmg in s et 5 990 wm
er mere mg susan te the t vt a tagsz at hans
,Mhz%¥homothmist` iadalae£¢rs,whovillmth¢

met mearsstterthe£irstdeyer:mymdbamathedsy
warehousing dutimatvhid\haorah¢wisvaandstavata¢
provides that sued perma my veto et such alamm without haa-
impaidspoiltszsrodteinedsea:ti£ivetaormtim

e,tia;i.s sséee,, umw cites statutes, wastes _ty the
univ mismm, 1935, seeds in peat as failures

every remmmhjeattethed seriatim
meetsea§§s¢lsmermmm mstetetss

 

demltez,minemmhearmvhebaereiledersa»
mead te attain seen esrtifiesta ed amstim iron twa
payment afapulitexdmllbsemsedtsveta.*

se stated above, article 2%9, advised civil BtMta¢,
si province that all passene, with sartain anytime mt
wild towamtofyeiltexbsamtwofm»azd,mm
elyaersa.ceeastm.. ;w:{1mdtaieeethsaeye£steuwm
simms m veto et areas miss without having paid a wage
tax er cagth a certificate er amtic:u. meter
md tmsmtiniidurtadd’éivil appulahevdhsldin
aims wet wear the ms and extensions et miele
pumLG mt me mass dtltsg ebtsi:ns asi§i£ieat;f;£ua:l:etim
m or sea amy 51stst year they veto
mr:£g¢£§th, at al., 319 5e1 .(ad} 6?8§ Cl'»ark ass amal-
S*‘F!¢

zim. 1-\.-1. m mrim, wage 3

maremont mses-eva mmatal"mra,tho'
wmt€unrtof